Name: Commission Regulation (EC) No 1974/2005 of 2 December 2005 amending Annexes X and XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards national reference laboratories and specified risk material (Text with EEA relevance)
 Type: Regulation
 Subject Matter: research and intellectual property;  health;  means of agricultural production;  trade;  agricultural activity;  animal product;  international trade
 Date Published: nan

 3.12.2005 EN Official Journal of the European Union L 317/4 COMMISSION REGULATION (EC) No 1974/2005 of 2 December 2005 amending Annexes X and XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards national reference laboratories and specified risk material (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the first paragraph of Article 23 thereof, Whereas: (1) Regulation (EC) No 999/2001 sets out a list of designated national reference laboratories for Transmissible Spongiform Encephalopathies (TSEs). (2) Certain Member States have notified to the Commission changes in the name or address of their national reference laboratories, therefore the list of those laboratories should be updated. (3) Regulation (EC) No 999/2001 designates certain bovine tissues as specified risk materials and lays down the rules for its removal. (4) Regulation (EC) No 999/2001 provides that export of specified risk material is prohibited but can be authorised only with view to their final destruction. Transitional measures set out in Annex XI to that Regulation provide that carcases, half-carcases or quarters containing no specified risk material other than vertebral column, may be dispatched to another Member State, where the vertebral column is to be removed in accordance with Community legislation. Such removal is not certain in case of exports to third countries. For food safety reasons, such an exception should not be allowed for exports of specified risk material to third countries. (5) In its opinion of 9 December 1997 the Scientific Steering Committee (SSC) suggested a list of specified risk materials (SRM) in bovine animals to be excluded from human and animal consumption on the basis of relative tissue infectivity, species and age. This opinion was revised and updated by SSC opinions on Bovine Spongiform Encephalopathy (BSE) risk on February 1998, on the human exposure risk via food with respect to BSE in December 1999, on the oral exposure of humans to the BSE agent in April 2000 and on TSE infectivity distribution in ruminant tissues in January 2002. (6) The SSC considered extremely unlikely that the central nervous system was detectably infected below the age of 30 months even in cattle exposed to infection as calves. However, the exceptional detection of young animals with clinical signs of BSE supported a cautious approach and, therefore, the SSC recommended the removal of various SRM from cattle 12 months of age or older. That recommendation led to the management decision to set the age limit for the removal of certain SRM in bovine animals at 12 months. (7) Different factors indicate a favourable trend in the BSE epidemic and a clear improvement of the situation in recent years due to the risk-reducing measures in place, in particular the total feed ban and the removal and destruction of SRM. Furthermore inspection reports indicate that implementation of BSE requirements in the Member States has improved. Taking into account the favourable evolution of the BSE epidemic and new data available from BSE pathogenesis studies, the European Commission submitted a new mandate to the European Food Safety Authority in October 2004 for an assessment of the age limit for the removal of SRM in bovines. (8) The average age of BSE positive cases reported in the EU increased from 86 to 108 months between 2001 and 2004. Only four BSE cases under the age of 35 months of a total of 6 520 BSE cases on a total of close to 41 million animals tested since 2001 have been reported. (9) In its opinion of 28 April 2005 the EFSA concluded that on the basis of the current scientific knowledge likely detectable infectivity appears at about three quarters of the incubation period. (10) Therefore a scientific basis exists to review the age limit for the removal of certain SRM in bovine animals, in particular as regards the vertebral column. In view of the development of the infectivity in the central nervous system during the incubation period, the age structure of positive BSE cases and the decrease in exposure of cattle born after 1 January 2001 the age limit for removing vertebral column, including dorsal root ganglia of bovine animals as specified risk material can be increased to 24 months. This age limit can be reviewed in the light of the evaluation of the BSE epidemic. (11) Regulation (EC) No 999/2001 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes X and XI to Regulation (EC) No 999/2001 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1292/2005 (OJ L 205, 6.8.2005, p. 3). ANNEX Annexes X and XI to Regulation (EC) No 999/2001 are amended as follows: 1. In Annex X, Chapter A, point 3 is replaced by the following: 3. The national reference laboratories are: Austria: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH, Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Robert Koch Gasse 17 A-2340 MÃ ¶dling Belgium: CERVA -CODA-VAR Centre d'Ã tude et de Recherches VÃ ©tÃ ©rinaires et Agrochimiques Centrum voor Onderzoek in Diergeneeskunde en Agrochemie Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Bruxelles Cyprus: State Veterinary Laboratories Veterinary Services CY-1417 Athalassa Nicosia Czech Republic: StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Denmark: Danmarks FÃ ¸devareforskning BÃ ¼lowsvej 27 DK-1790 KÃ ¸benhavn V Estonia: Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30 Tartu 51006 Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos HÃ ¤meentie 57 FIN-00550 Helsinki France: Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments Laboratoire de pathologie bovine 31, avenue Tony Garnier 69 364 LYON CEDEX 07 Germany: Friedrich-Loeffler-Institut, Bundesforschungsinstitut fÃ ¼r Tiergesundheit Anstaltsteil Insel Riems Boddenblick 5A D-17498 Insel Riems Greece: Ministry of Agriculture  Veterinary Laboratory of Larisa 7th km of Larisa  Trikala Highway GR-411 10 Larisa Hungary: OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (OÃ I) Pf. 2. TÃ ¡bornok u. 2. H-1581 Budapest Ireland: Central Veterinary Research Laboratory Young's Cross Celbridge Co. Kildare Italy: Istituto Zooprofilattico Sperimentale del Piemonte, Liguria e Valle dAosta  CEA Via Bologna, 148 I-10154 Torino Latvia: State Veterinary Medicine Diagnostic Centre Lejupes Str. 3 Riga LV 1076 Lithuania: NacionalinÃ  veterinarijos laboratorija J. KairiÃ «kÃ ¡Ã io g. 10 LT-08409 Vilnius Luxembourg: CERVA -CODA-VAR Centre d'Ã tude et de Recherches VÃ ©tÃ ©rinaires et Agrochimiques Centrum voor Onderzoek in Diergeneeskunde en Agrochemie Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Bruxelles Malta: National Veterinary Laboratory Albert Town Marsa Netherlands: Centraal Instituut voor Dierziektecontrole-Lelystad Houtribweg 3g 8221 RA Lelystad Postbus 2004 8203 AA Lelystad Poland: PaÃ stwowy Instytut Weterynaryjny (PIWet) 24-100 PuÃ awy al. PartyzantÃ ³w 57 Portugal: LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria Estrada de Benfica 701 P-1500 Lisboa Slovakia: State Veterinary Institute Zvolen Pod drÃ ¡hami 918 SK-960 86, Zvolen Slovenia: National Veterinary Institute GerbiÃ eva 60 1000 Ljubljana Spain: Laboratorio Central de Veterinaria (Algete) Ctra. de Algete km. 8 28110 Algete (Madrid) Sweden: National Veterinary Institute S-751 89 Uppsala United Kingdom: Veterinary Laboratories Agency Woodham Lane New Haw Addlestone Surrey KT15 3NB 2. Annex XI, Part A is amended as follows: (a) point 1(a)(i) is replaced by the following: (i) the skull excluding the mandible and including the brain and eyes, and the spinal cord of bovine animals aged over 12 months, the vertebral column excluding the vertebrae of the tail, the spinous and transverse processes of the cervical, thoracic and lumbar vertebrae and the median sacral crest and wings of the sacrum, but including the dorsal root ganglia of bovine animals aged over 24 months, and the tonsils, the intestines from the duodenum to the rectum and the mesentery of bovine animals of all ages; (b) point 13 is replaced by the following: 13. Member States may decide to allow dispatch of heads or of un-split carcases containing specified risk material to another Member State, only after that other Member State has agreed to receive the material and has approved the specific dispatching conditions applicable to such transport. However, carcases, half carcases or half carcases cut into no more than three wholesale cuts, and quarters containing no specified risk material other than the vertebral column, including dorsal root ganglia, may be imported from a third country into a Member State, or may be dispatched to another Member State without the latter's prior agreement. Exports outside the Community of heads and of fresh meat of bovine, ovine or caprine animals containing specified risk materials shall be prohibited.